 
 
I 
111th CONGRESS
1st Session
H. R. 2373 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2009 
Mr. Price of Georgia (for himself and Mr. Shuler) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend part B of title XVIII of the Social Security Act to restore payments for home oxygen therapy through the beneficiary’s period of medical need. 
 
 
1.Short titleThis Act may be cited as the Home Oxygen Patient Protection Act of 2009. 
2.Restoring oxygen equipment rental payment under Medicare 
(a)In GeneralSection 1834(a)(5) of the Social Security Act (42 U.S.C. 1395m(a)(5)) is amended— 
(1)in subparagraph (A), by striking (E), and (F) and inserting and (E); and 
(2)by striking subparagraph (F). 
(b)Effective DateThe amendments made by subsection (a) shall take effect as of the date of the enactment of this Act, and shall apply to individuals receiving oxygen equipment before, on, or after December 31, 2005. 
 
